In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                No. 02-19-00233-CV

IN THE GUARDIANSHIP OF N.P., AN            §    On Appeal from Probate Court No. 2
INCAPACITATED PERSON
                                           §    of Tarrant County (2018-GD00257-2)

                                           §    December 10, 2020

                                           §    Memorandum Opinion by Justice Kerr

                                           §    Dissenting Memorandum Opinion by

                                           §    Chief Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s denial of

Appellants M.P. and J.P’s application to be appointed guardians of Appellee N.P.’s

person with full authority is reversed, and the case is remanded to the trial court so

that it can render an order consistent with our opinion and with Texas Estates Code

Section 1101.151.
It is further ordered that N.P. must pay all costs of this appeal.


                                 SECOND DISTRICT COURT OF APPEALS


                                 By _/s/ Elizabeth Kerr__________________
                                    Justice Elizabeth Kerr